DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00099-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEXAS ALCOHOLIC 

BEVERAGE COMMISSION,§
	APPEAL FROM THE 362ND
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

COCINA CALIENTE ROSEMEADE
BEVERAGES, INC. D/B/A COCINA
CALIENTE CLUB-ROSEMEADE,§
	DENTON COUNTY, TEXAS
TARR RESTAURANTS, INC. D/B/A
COCINA CALIENTE ROSEMEADE,
LTD. AND COACH'S
APPELLEES



MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of the motion.  Because Appellant has met the requirements of Tex.
R. App. P. 42.1(a)(2), the motion is granted, the costs of the appeal are assessed against the party
incurring same, and the appeal is dismissed.	
Opinion delivered July 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






PUBLISH